Case 4:19-cv-00462-TCK-CDL Document 28 Filed in USDC ND/OK on 03/23/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA



  EARL MOONEY, MATTHEW LAWSON,                        )
  and TERRAN MARROW,                                  )
                                                      )
                    Plaintiffs,                       )
                                                      )
  v.                                                  )          Case No. 19-CV-462-TCK-CDL
                                                      )
  VIC REGALADO, in his official                       )
  capacity as SHERIFF OF TULSA COUNTY,                )
                                                      )
                   Defendant.                         )


                                      OPINION AND ORDER

         Before the Court is the Motion to Dismiss of the defendant, Vic Regalado (“Regalado” or

  “Sheriff Regalado”) (Doc. 7), Plaintiff’s Response to said motion (Doc. 11), and Sheriff

  Regalado’s Reply (Doc. 16). Initially, Plaintiff brought two causes of action in their Complaint

  (Doc. 2). The first was based upon 42 U.S.C. § 1983, for the alleged violation of “Plaintiff's Eighth

  and/or Fourteenth Amendment Rights.” Complaint at pp. 4-5, ¶¶ 21-27 (Doc. 2). Plaintiff’s second

  cause of action was based upon an abrogated state constitution-based theory which Plaintiffs now

  concede is no longer viable under Oklahoma law.

         I. Allegations of the Complaint

         Plaintiffs Earl Mooney (“Mr. Mooney”), Matthew Lawson (“Mr. Lawson”) and Terran

  Marrow (“Mr. Marrow”) were inmates at the Tulsa County Jail (“Jail”) in 2017. All three of these

  men were subjected to various acts of sexual misconduct committed by Defendant Rickardo

  Orlando Williams (“Officer Williams” or “Williams”) in May of 2017. Plaintiffs claim Williams
Case 4:19-cv-00462-TCK-CDL Document 28 Filed in USDC ND/OK on 03/23/21 Page 2 of 7




  “repeatedly humiliated Plaintiffs by forcibly engaging in unwanted sexual acts with them.” These

  acts included “simulating sexual acts while standing behind Mr. Mooney, touching his chest, and

  touching his buttocks in a sexual manner[]”; “physically touching Mr. Lawson in a sexual manner

  on a number of occasions[]”; and “physically touching Mr. Marrow in a sexual manner on a

  number of occasions.” See Complaint at ¶¶ 9-14. It is undisputed that all of these acts were

  nonconsensual. Id.1

          Defendants’ claim that Williams’ conduct resulted only in de minimis harm. However,

  Plaintiffs contend Williams repeatedly sexually harassed and abused Plaintiffs in a manner that is

  certainly “inconsistent with contemporary standards of decency.” See Estelle v. Gamble, 97 S.Ct.

  285, 290-292, 429 U.S. 97, 103 (1976). In 1958, the United States Supreme Court found “[t]he

  [Eighth] Amendment must draw its meaning from the evolving standards of decency that mark the

  progress of a maturing society.” Trop v. Dulles, 78 S.Ct. 590, 598, 356 U.S. 86, 100–01 (1958)

  (emphasis added).2

          II. Applicable Standard

          “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

  accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

  662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “[T]he mere

  metaphysical possibility that some plaintiff could prove some set of facts in support of the pleaded


  1
    Williams plead guilty on January 29, 2019 to two counts of sexual battery in Tulsa County
  District Court and received a four-year suspended sentence. See State of Oklahoma v. Williams,
  Case No. CF-2017-3188 (Tulsa County District Court 2017). Williams was required to register as
  a sex offender. Plaintiff’s Response Br. at 2 (Doc. 11). “[W]hen Williams was first questioned
  about his sexual misconduct, he denied the allegations, demonstrating his culpable state of mind.
  Only when presented with conclusive video evidence did Williams decide to tell the truth.” Id.
  2
   Plaintiffs’ Complaint does not identify whether Plaintiffs were pretrial detainees or were being
  held post-conviction. This distinction matters as to whether their Section 1983 claims arise under
  the Fourteenth or Eight Amendment.
                                                      2
Case 4:19-cv-00462-TCK-CDL Document 28 Filed in USDC ND/OK on 03/23/21 Page 3 of 7




  claims is insufficient; the complaint must give the court reason to believe that this plaintiff has a

  reasonable likelihood of mustering factual support for these claims.” Ridge at Red Hawk, LLC v.

  Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007) (emphasis in original).

          The Tenth Circuit has interpreted “plausibility,” the term used by the Supreme Court in

  Twombly, to “refer to the scope of the allegations in a complaint” rather than to mean “likely to be

  true.” Robbins v. Okla. ex rel. Okla. Dep’t of Human Servs., 519 F.3d 1242, 1247 (10th Cir. 2008).

  Thus, “if [allegations] are so general that they encompass a wide swath of conduct, much of it

  innocent, then the plaintiffs have not nudged their claims across the line from conceivable to

  plausible.” Id. (internal quotations omitted). “The allegations must be enough that, if assumed to

  be true, the plaintiff plausibly (not just speculatively) has a claim for relief.” Id. “This requirement

  of plausibility serves not only to weed out claims that do not (in the absence of additional

  allegations) have a reasonable prospect of success, but also to inform the defendants of the actual

  grounds of the claim against them.” Id. at 1248.

          III. Analysis

          On November 26, 2018, Plaintiffs filed their Petition in Tulsa County District Court, and

  Defendants subsequently filed their Notice of Removal. See Petition; Notice of Removal (Doc. 2).

  Plaintiff’s federal claims are brought against Sheriff Regalado in his official capacity. A claim

  against a state actor in his official capacity, such as Sheriff Regalado, “is essentially another way

  of pleading an action against the county or municipality” he represents and is considered under the

  standard applicable to § 1983 claims against municipalities or counties. Porro v. Barnes, 624 F.3d

  1322, 1328 (10th Cir. 2010). See also Kentucky v. Graham, 473 U.S. 159, 166 (1985) (“[A]n

  official-capacity suit is, in all respects other than name, to be treated as a suit against the entity.”).

  Typically, courts will not hold a municipality liable without proof of an “underlying constitutional



                                                      3
Case 4:19-cv-00462-TCK-CDL Document 28 Filed in USDC ND/OK on 03/23/21 Page 4 of 7




  violation by [one] of its officers.” Olsen v. Layton Hills Mall, 312 F.3d 1304, 1317–18 (10th Cir.

  2002). The Court finds the Complaint includes ample and plausible allegations that Williams, a

  former Tulsa County Sheriff’s Office (“TCSO”) detention officer, violated Plaintiffs’ Eighth

  Amendment rights.

         The Eighth Amendment states, “Excessive bail shall not be required, nor excessive fines

  imposed, nor cruel and unusual punishments inflicted.” U.S. Const. amend. VIII. “Sexual abuse of

  an inmate by an officer violates the Eighth Amendment.” Graham v. Sheriff of Logan County, 741

  F.3d 1118 (10th Cir. 2013). See also, Giron v. Corrs. Corp. of Am., 191 F.3d 1281, 1290 (10th Cir.

  1999). (“Like the rape of an inmate by another inmate, sexual abuse of a prisoner by a corrections

  officer has no legitimate penological purpose, and is ‘simply not part of the penalty that criminal

  offenders pay for their offenses against society.’”) (internal citation omitted) (emphasis added).

         A. Plaintiffs Have Satisfied the Subjective Prong of the Excessive Force Analysis

         “Sexual abuse of a prisoner by a guard is generally analyzed as an excessive force claim.”

  Graham, 741 F.3d at 1123. An excessive force claim typically involves two prongs: “(1) an

  objective prong that asks ‘if the alleged wrongdoing was objectively harmful enough to establish

  a constitutional violation,’ and (2) a subjective prong under which the plaintiff must show that ‘the

  officials act[ed] with a sufficiently culpable state of mind.’” Giron, 191 F.3d at 1289 (internal

  citations and quotation marks omitted). “The subjective prong turns on whether the officer acted

  maliciously and sadistically.” Graham, 741 F.3d at 1123.

         Further, “[w]here no legitimate penological purpose can be inferred from a prison

  employee’s alleged conduct, including but not limited to sexual abuse or rape, the conduct itself

  constitutes sufficient evidence that force was used ‘maliciously and sadistically for the very

  purpose of causing harm.’” Giron, 191 F.3d at 1290 (quoting Whitley v. Albers, 106 S.Ct. 1078,



                                                   4
Case 4:19-cv-00462-TCK-CDL Document 28 Filed in USDC ND/OK on 03/23/21 Page 5 of 7




  1081, 45 U.S. 312, 313 (1986)). Indeed, “[c]ourts have repeatedly recognized that because no

  legitimate law enforcement or penological purpose can be inferred by the sexual abuse by a prison

  official, the sufficiently culpable state of mind is present to violate the prisoner’s constitutional

  rights.” Smith v. Cochran, 216 F.Supp.2d 1286, 1292 (N.D. Okla. 2001) (emphasis added). See

  also, Jordan v. Gardner et. al, 986 F.2d 1521, 1524-31 (9th Cir. 1993); Boddie v. Schnieder, 105

  F.3d 857, 861 (2nd Cir. 1997). Williams’ conduct, as plead in Plaintiffs’ Complaint, constitutes

  sexual abuse with no penological purpose. Therefore, the subjective prong has been satisfied. See

  Complaint at ¶¶ 9-14, 22, 28.

         B. Plaintiffs’ Have Satisfied the Objective Prong of the Excessive Force Analysis

         For the objective prong of the excessive force analysis in the context of sexual abuse of an

  inmate, “it does not require that a prisoner show a significant injury to pursue an Eighth

  Amendment claim. Graham, 741 F.3d at 1123 (internal quotation marks omitted). Indeed, the

  Supreme Court has held that “the use of excessive physical force against a prisoner may constitute

  cruel and unusual punishment when the inmate does not suffer serious injury.” Hudson v.

  McMillian, 112 S.Ct. 995, 997, 503 U.S. 1, 4 (1992). “[T]he core judicial inquiry is...whether force

  was applied in a good-faith effort to maintain or restore discipline, or maliciously and sadistically

  to cause harm.” Id. at 999, 503 U.S. at 7. The respondents in Hudson attempted to argue for a

  “significant injury” requirement regarding the objective component of an Eighth Amendment

  analysis. Id. at 1000, 503 U.S. at 8. However, the Supreme Court rejected that argument, instead

  stating that “[w]hat is necessary to show sufficient harm for purposes of the Cruel and Unusual

  Punishments Clause depends upon the claim at issue...the Eighth Amendment’s prohibition of

  cruel and unusual punishments draws its meaning from the evolving standards of decency that




                                                   5
Case 4:19-cv-00462-TCK-CDL Document 28 Filed in USDC ND/OK on 03/23/21 Page 6 of 7




  mark the progress of a maturing society, and so admits of few absolute limitations.” Id. (internal

  citations and quotation marks omitted) (emphasis added).

             Plaintiffs allege Williams inappropriately, and without consent, physically touched all

  three of them in a sexual manner several times, even simulating sexual acts while standing behind

  Mr. Mooney on at least one occasion. See Complaint at ¶¶ 9-14. Plaintiffs further contend

  “Williams’ conduct is especially troubling considering the increased risk of sexual assault that

  inmates often face. Further, while society may have at one time – even in the very recent past –

  discounted Plaintiffs’ claims as frivolous or cowardly – they are very serious allegations. And,

  importantly, federal courts across the country are starting to expand the types of unwanted sexual

  acts that constitute a constitutional violation.” Plaintiffs’ Resp. at 6 (Doc. 11).

             On February 10, 2020, the Tenth Circuit Court of Appeals issued its Opinion in Ullery v.

  Bradley, 949 F.3d 1282 (10t Cir. 2020). This case involved alleged staff-on-inmate sexual

  misconduct, and the Ullery Court affirmed the denial of a defendant’s motion to dismiss based on

  qualified immunity. The Ullery Opinion is relevant here for its elucidation of what constitutes an

  Eighth Amendment violation in the context of sexual harassment/sexual assault in a correctional

  setting:

                   In sum, persuasive out-of-circuit authority addressing the
                   constitutional right in question was not divided or otherwise unclear
                   following the Second Circuit’s decision in Crawford I. Defendant
                   violated clearly established Eighth Amendment law by: (1)
                   approaching Plaintiff from behind and forcibly pressing his genitals
                   into her buttocks while lasciviously moaning “mmmmmm” in her ear;
                   (2) purposefully and knowingly using physical force against Plaintiff
                   by touching her breasts; and (3) forcibly grabbing and fondling
                   Plaintiff’s crotch without her consent. Moreover, based on the
                   consensus of persuasive authority addressing the right in question, any
                   one of these three uses of force on its own—regardless of whether
                   Plaintiff’s allegations are viewed in isolation or as a pattern of
                   pervasive sexual abuse— violated clearly established law. Defendant
                   does not point to a single decision from this circuit or a published

                                                     6
Case 4:19-cv-00462-TCK-CDL Document 28 Filed in USDC ND/OK on 03/23/21 Page 7 of 7




                  opinion from one of our sister circuits—and we have found none—
                  shedding doubt on our conclusion today. Rather, the unanimity among
                  our sister circuits since Crawford I demonstrates the constitutional
                  question here is “beyond debate.” See Cummings, 913
                  F.3d at 1239.

  Ullery, 949 F.3d at 1300.

            Sheriff Regalado’s primary argument for dismissal is that Defendant Williams’ underlying

  conduct was not “sufficiently serious enough to establish cognizable Eighth Amendment Claims.”

  See Doc. #7 at 9. The Ullery Opinion provides support for Plaintiffs’ position that Sheriff

  Regalado’s arguments lack merit. The Court finds Plaintiffs’ Complaint contains sufficient factual

  allegations which "survive a motion to dismiss, …[and] contain sufficient factual matter, accepted

  as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

  (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

            IV. Conclusion

            Accordingly, based on the foregoing analysis Defendant’s Motion to Dismiss (Doc.7) is

  denied.



                   IT IS SO ORDERED this 23rd day of March, 2021.




                                                  _________________________________________
                                                  TERENCE C. KERN
                                                  United States District Judge




                                                      7
